FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                   UNITED STATES COURT OF APPEALS August 13, 2013
                                                                Elisabeth A. Shumaker
                                TENTH CIRCUIT                       Clerk of Court



 HAROLD M. NYANJOM,

              Plaintiff - Appellant,

 v.                                                     No. 13-3113
                                                         D. Kansas
 HAWKER BEECHCRAFT, INC.,                  (D.C. No. 6:12-CV-01438-JTM-KGG)

              Defendant - Appellee.


                           ORDER AND JUDGMENT *


Before LUCERO, McKAY, and MURPHY, Circuit Judges.



      After examining the parties’ briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist in the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      Harold M. Nyanjom filed the instant employment discrimination suit

against his former employer, Hawker Beechcraft, Inc (“Hawker”). Shortly


      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
thereafter, Hawker informed the district court that the United States Bankruptcy

Court for the Southern District of New York had confirmed its Chapter 11 Plan of

Reorganization. The Plan of Reorganization discharges all of Hawker’s debts

(and all claims against it) arising before February 1, 2013. Nyanjom’s

employment discrimination claim arose during the period covered by the

discharge set out in the confirmed Plan of Reorganization.

      Based on the confirmation of Hawker’s Plan of Reorganization, the district

court concluded Nyanjom’s case had to be dismissed with prejudice. See 11

U.S.C. § 1141(d)(1)(A). In so concluding, the district court ruled that none of the

potential exceptions to discharge identified by Nyanjom applied to this case.

Upon de novo review of the propriety of the district court’s order of dismissal,

Atlantic Richfield Co. v. Farm Credit Bank, 226 F.3d 1138, 1160 (10th Cir.

2000), this court affirms for substantially those reasons set out in the district

court’s order dated March 29, 2013. To the extent Nyanjom properly preserved

any aspect of his claim that the district court erred in refusing to appoint counsel

to assist him, we conclude the district court did not abuse its discretion in so

ruling. The proper resolution of this case is abundantly clear (i.e., Nyanjom’s

claims are subject to the discharge set out in the Plan of Reorganization) and a

review of Nyanjom’s filings demonstrate he was able to adequately present his

case without the assistance of counsel. See Castner v. Colo. Springs Cablevision,

979 F.2d 1417, 1420-21 (10th Cir. 1992) (setting out factors courts should

                                          -2-
consider in exercising discretion as to whether to appoint counsel). 1 Finally, there

is simply no merit to Nyanjom’s contention—a contention unsupported by

meaningful precedent—that the district court erred in dismissing his complaint

before the value of his discrimination claim is liquidated in a parallel district

court proceeding. As noted by Hawker, there is nothing in the district court’s

order that interferes in any way with proceedings to liquidate Nyanjom’s claim

now occurring before United States District Court Judge Julie Robinson in the

District of Kansas.

      For those reasons set out above, the district court’s order of dismissal is

hereby AFFIRMED.

                                           ENTERED FOR THE COURT


                                           Michael R. Murphy
                                           Circuit Judge




      1
      For those same reasons, this court denies Nyanjom’s renewed appellate
motion for appointment of counsel.

                                         -3-